     Case 1:19-cv-01591-NONE-EPG Document 55 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                   No. 1:19-cv-01591-NONE-EPG (PC)
12                        Plaintiff,
13            v.                                        ORDER CONCERNING OBJECTIONS TO
                                                        FINDINGS AND RECOMMENDATIONS
14    JASON QUICK, et al.,
15                        Defendants.
16

17           On February 22, 2021, the Court entered findings and recommendations, (ECF No. 53),

18   recommending that Plaintiff’s motion for a preliminary injunction (ECF No. 33) be denied as

19   moot. On March 4, 2021, Plaintiff filed timely objections to those findings and recommendations.

20   (ECF No. 54).

21           In its findings and recommendations, the Court found that Plaintiff’s motion for a

22   preliminary injunction, which would have required Defendants to provide him with free copying

23   services, was moot because he now possessed sufficient money to pay for the copying himself.

24   This finding was based on Defendants’ filing a declaration concerning Plaintiff’s inmate trust

25   account. (Id. at 3-4).

26           In his objections to the findings and recommendations, Plaintiff argues that his claim is

27   not moot and that he is indigent again: “Plaintiff claims with respect to his inmate account, but he

28   is again indigent and cannot afford and thus cannot obtain the legal services he says he needs
                                                       1
     Case 1:19-cv-01591-NONE-EPG Document 55 Filed 03/08/21 Page 2 of 2


 1   under the rules of the institution.” (Id. at 7).

 2           Accordingly, IT IS HEREBY ORDERED that within fourteen days, Defendants shall file

 3   a statement concerning whether adequate funds remain in Plaintiff’s account and if so,

 4   documentation supporting their statement.

 5
     IT IS SO ORDERED.
 6

 7       Dated:     March 8, 2021                            /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
